               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

MARCUS CARGLE,                                   )
                                                 )
                            Plaintiff            )
                                                 )
v.                                               )      No. CIV-19-274-R
                                                 )
JAMES YATES, et al.,                             )
                                                 )
                            Defendants.          )


                                          ORDER

       Before the Court is the Report and Recommendation of Magistrate Judge Bernard

M. Jones [Doc. 8] filed March 27, 2019, wherein he recommends that Plaintiff’s action be

transferred to the United States District Court for the Eastern District of Oklahoma.

Plaintiff responded by filing a “Motion for Waiver” [Doc. 9], consenting to the transfer.

The Court therefore ADOPTS the Report and Recommendation in its entirety, and hereby

orders that this matter be transferred to the Eastern District of Oklahoma.

       IT IS SO ORDERED this 9th day of April 2019.
